Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monty Marshall appeals the district court’s orders granting in part the Government’s Fed.R.Crim.P. 35(b) motion and denying Marshall’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Marshall, No. 4:02-cr-b0002-RGD-TEM-1 (E.D. Va. Nov. 19 & Dec. 8, 2009). In addition, we find most of Marshall’s claims waived due to his failure to timely raise them in district court. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993); Holland v. Big River Minerals Corp., 181 F.3d 597, 605 (4th Cir.1999). We grant Marshall’s motions to seal his informal brief and supplemental informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.